 

Exhibit 10.4

 

TRINITY PLACE HOLDINGS INC.

2015 STOCK INCENTIVE PLAN

 

Article I

General

 

1.1          Purpose

 

The Trinity Place Holdings Inc. 2015 Stock Incentive Plan (the “Plan”) is
designed to provide certain key persons, on whose initiative and efforts the
successful conduct of the business of Trinity Place Holdings Inc., a Delaware
corporation (the “Company”) depends, and who are responsible for the management,
growth and protection of the business of the Company, with incentives to: (a)
enter into and remain in the service of the Company or a Company subsidiary, (b)
acquire a proprietary interest in the success of the Company, (c) maximize their
performance and (d) enhance the long-term performance of the Company (whether
directly or indirectly through enhancing the long-term performance of a Company
subsidiary).

 

1.2          Administration

 

(a)          Administration by Committee; Constitution of Committee. The Plan
shall be administered by the Compensation Committee of the Board of Directors of
the Company (the “Board”) or such other committee or subcommittee as the Board
may designate or as shall be formed by the abstention or recusal of a
non-Qualified Member (as defined below) of such committee (the “Committee”). The
members of the Committee shall be appointed by, and serve at the pleasure of,
the Board. While it is intended that at all times that the Committee acts in
connection with the Plan, the Committee shall consist solely of two or more
Qualified Members, the fact that the Committee is not so comprised will not
invalidate any grant hereunder that otherwise satisfies the terms of the Plan. A
“Qualified Member” is an individual who is a “non-employee director” within the
meaning of Rule 16b-3 promulgated under the Securities Exchange Act of 1934 (the
“1934 Act”). If the Committee does not exist, or for any other reason determined
by the Board, the Board may take any action under the Plan that would otherwise
be the responsibility of the Committee. The term “Committee” as used herein
shall refer to the Board to the extent that the Board is acting in place of the
Committee.

 

(b)          Committee’s Authority. The Committee shall have the authority to
(i) exercise all of the powers granted to it under the Plan, (ii) construe,
interpret and implement the Plan and any Grant Certificates executed pursuant to
Section 2.1, (iii) prescribe, amend and rescind rules and regulations relating
to the Plan, including rules governing its own operations, (iv) make all
determinations necessary or advisable in administering the Plan, (v) correct any
defect, supply any omission and reconcile any inconsistency in the Plan, and
(vi) amend the Plan to reflect changes in applicable law.

 

(c)          Committee Action; Delegation. Actions of the Committee shall be
taken by the vote of a majority of its members. To the extent permitted by
applicable law, any action may be taken by a written instrument signed by a
majority of the Committee members, and action so taken shall be fully as
effective as if it had been taken by a vote at a meeting. Notwithstanding the
foregoing or any other provision of the Plan, to the fullest extent permitted by
Section 157 of the Delaware General Corporation Law (or any successor provision
thereto), the Committee may delegate to one or more officers of the Company the
authority to designate the individuals (other than such officer(s)), among those
eligible to receive awards pursuant to the terms of the Plan, who will receive
rights or options under the Plan and the size of each such grant, provided that
the Committee shall itself grant awards to those individuals who could
reasonably be considered to be subject to the insider trading provisions of
section 16 of the 1934 Act.

 

(d)          Determinations Final. The determination of the Committee on all
matters relating to the Plan or any Grant Certificate shall be final, binding
and conclusive.

 

(e)          Limit on Committee Members’ Liability. No member of the Committee
shall be liable for any action or determination made in good faith with respect
to the Plan or any award thereunder.

 



 

 

 

1.3          Persons Eligible for Awards

 

The persons eligible to receive awards under the Plan are those officers,
directors (whether or not they are employed by the Company), and executive,
managerial, professional or administrative employees of, and consultants to, the
Company and its subsidiaries (collectively, “key persons”) as the Committee in
its sole discretion shall select, in each case to the extent permitted under
Form S-8 under the 1934 Act.

 

1.4          Types of Awards Under Plan

 

Awards may be made under the Plan in the form of (a) stock options, (b) stock
appreciation rights, (c) restricted stock, (d) restricted stock units and (e)
unrestricted stock, all as more fully set forth in Article II. The term “award”
means any of the foregoing.

 

1.5          Shares Available for Awards

 

(a)          Aggregate Number of Shares.  Subject to Section 1.5(d), awards
under the plan may be granted with respect to an aggregate of 800,000 shares of
common stock of the Company (“Common Stock”).  Shares issued pursuant to the
Plan may be authorized but unissued Common Stock, authorized and issued Common
Stock held in the Company’s treasury or Common Stock acquired by the Company for
the purposes of the Plan.

 

(b)          Certificate Legends. The Committee may direct that any stock
certificate evidencing shares issued pursuant to the Plan shall bear a legend
setting forth such restrictions on transferability as may apply to such shares,
and if such shares are in book entry form, that they be subject to electronic
coding or stop order reflecting the applicable restrictions.

 

(c)          Certain Shares to Become Available Again. The following shares of
Common Stock shall again become available for awards under the Plan: any shares
that are subject to an award under the Plan and that remain unissued upon the
cancellation or termination of such award for any reason whatsoever; any shares
of restricted stock forfeited pursuant to Section 2.6(e), provided that any
dividends paid on such shares are also forfeited pursuant to such Section
2.6(e); and any shares in respect of which a stock appreciation right or
restricted stock unit award is settled for cash.

 

(d)          Adjustment Upon Changes in Common Stock. Upon certain changes in
Common Stock, the number of shares of Common Stock available for issuance under
the Plan pursuant to Section 1.5(a) shall be adjusted pursuant to Section
3.6(a).

 

1.6          Definitions of Certain Terms

 

(a)          The term “cause” in connection with a termination of employment or
other service for cause shall mean:

 

(i)          with respect to a member of the Board, cause shall consist of any
acts or omissions that would constitute “cause” under the by-laws of the
Company, as they may be amended from time to time;

 

(ii)         with respect to an employee or consultant, to the extent that there
is an employment, severance or other agreement governing the relationship
between the grantee and the Company or a Company subsidiary, which agreement
contains a definition of “cause,” cause shall consist of those acts or omissions
that would constitute “cause” under such agreement; and otherwise,

 

(iii)        any one or more of the following:

 

(A)         any failure by the grantee substantially to perform the grantee’s
employment or other duties;

 

(B)         any excessive unauthorized absenteeism by the grantee;

 

- 2 - 

 

 

(C)         any refusal by the grantee to obey the lawful orders of the Board or
any other person or committee to whom the grantee reports;

 

(D)         any act or omission by the grantee that is or may be injurious to
the Company, monetarily or otherwise;

 

(E)         any act by the grantee that is inconsistent with the best interests
of the Company;

 

(F)         the grantee’s material violation of any of the Company’s policies,
including, without limitation, those policies relating to discrimination or
sexual harassment;

 

(G)         the grantee’s unauthorized (a) removal from the premises of the
Company or an affiliate of any document (in any medium or form) relating to the
Company or an affiliate or the customers or clients of the Company or an
affiliate or (b) disclosure to any person or entity of any of the Company’s, or
its affiliates’, confidential or proprietary information;

 

(H)         the grantee’s commission of any felony, or any other crime involving
moral turpitude; and

 

(I)         the grantee’s commission of any act involving dishonesty or fraud.

 

Any rights the Company may have hereunder in respect of the events giving rise
to cause shall be in addition to the rights the Company may have under any other
agreement with a grantee or at law or in equity. Any determination of whether a
grantee’s employment is (or is deemed to have been) terminated for cause shall
be made by the Committee in its sole discretion. If, subsequent to a grantee’s
voluntary termination of employment or involuntary termination of employment
without cause, it is discovered that the grantee’s employment could have been
terminated for cause, the Committee may deem such grantee’s employment to have
been terminated for cause. A grantee’s termination of employment for cause shall
be effective as of the date of the occurrence of the event giving rise to cause,
regardless of when the determination of cause is made.

 

(b)          The term “Code” shall mean the Internal Revenue Code of 1986, as
amended.

 

(c)          The term “director” shall mean a member of the Board and a member
of the board of directors of any subsidiary of the Company and a member of the
governing body of any subsidiary of the Company that is a partnership, limited
liability company or other form of entity.

 

(d)          The term “employment” and “employed” shall be deemed to mean an
employee’s employment with, or a consultant’s provision of services to, the
Company or any Company subsidiary and each director’s service as a director.

 

(e)          The “Fair Market Value” of a share of Common Stock on any day shall
be the closing price on any stock exchange on which Common Stock is listed, as
reported for such day in The Wall Street Journal or, if no such price is
reported for such day, the average of the high bid and low asked price of Common
Stock as reported for such day. If no quotation is made for the applicable day,
the Fair Market Value of a share of Common Stock on such day shall be determined
in the manner set forth in the preceding sentence using quotations for the next
preceding day for which there were quotations, provided that such quotations
shall have been made within the ten (10) business days preceding the applicable
day. Notwithstanding the foregoing, if deemed necessary or appropriate by the
Committee, the Fair Market Value of a share of Common Stock on any day shall be
determined by the Committee. In no event shall the Fair Market Value of any
share of Common Stock be less than its par value.

 

(f)          The terms “termination of employment,” “terminated employment” and
related terms or usages shall mean (i) the grantee ceasing to be employed by, or
to provide consulting services for, the Company or any Company subsidiary, or
any corporation (or any of its subsidiaries) which assumes the grantee’s award
in a transaction to which section 424(a) of the Code applies; (ii) the grantee
ceasing to be a director; or (iii) in the case of a grantee who is, at the time
of reference, both an employee or consultant and a director, the later of the
events set forth in subparagraphs (i) and (ii) above. For purposes of clauses
(i) and (ii) above, a grantee who continues his employment, consulting
relationship or service as a director with a Company subsidiary subsequent to
its sale by the Company, shall have a termination of employment upon the date of
such sale. The Committee may in its sole discretion determine whether any leave
of absence constitutes a termination of employment for purposes of the Plan and
the impact, if any, of any such leave of absence on awards theretofore made
under the Plan. A person whose status changes from consultant, employee, or
director to any other of such positions without interruption shall not be
considered to have had a termination of employment by reason of such change.

 

- 3 - 

 

 

Article II

Awards Under The Plan

 

2.1          Certificates Evidencing Awards

 

Each award granted under the Plan (except an award of unrestricted stock) shall
be evidenced by a written certificate (“Grant Certificate”) which shall contain
such provisions as the Committee may in its sole discretion deem necessary or
desirable. By accepting an award pursuant to the Plan, a grantee thereby agrees
that the award shall be subject to all of the terms and provisions of the Plan
and the applicable Grant Certificate.

 

2.2          Grant of Stock Options and Stock Appreciation Rights

 

(a)          Stock Option Grants. The Committee may grant stock options
(“options”) to purchase shares of Common Stock from the Company, to such key
persons, in such amounts and subject to such vesting and forfeiture provisions
and other terms and conditions, as the Committee shall determine in its sole
discretion, subject to the provisions of the Plan. Options granted under the
Plan shall not be incentive stock options within the meaning of Section 422 of
the Code.

 

(b)          Stock Appreciation Right Grants; Types of Stock Appreciation
Rights. The Committee may grant stock appreciation rights to such key persons,
in such amounts and subject to such vesting and forfeiture provisions and other
terms and conditions, as the Committee shall determine in its sole discretion,
subject to the provisions of the Plan. Stock appreciation rights may be granted
in connection with all or any part of, or independently of, any option granted
under the Plan. A stock appreciation right granted in connection with an option
may be granted at or after the time of grant of such option.

 

(c)          Nature of Stock Appreciation Rights. The grantee of a stock
appreciation right shall have the right, subject to the terms of the Plan and
the applicable Grant Certificate, to receive from the Company an amount equal to
(i) the excess of the Fair Market Value of a share of Common Stock on the date
of exercise of the stock appreciation right over an amount determined by the
Committee at the time of grant, which may not be less than the Fair Market Value
of a share of Common Stock on the date of grant (or over the option exercise
price if the stock appreciation right is granted in connection with an option),
multiplied by (ii) the number of shares with respect to which the stock
appreciation right is exercised. Payment upon exercise of a stock appreciation
right shall be in cash or in shares of Common Stock (valued at their Fair Market
Value on the date of exercise) or both, as the Committee shall determine in its
sole discretion. Upon the exercise of a stock appreciation right granted in
connection with an option, the number of shares subject to the option shall be
reduced by the number of shares with respect to which the stock appreciation
right is exercised. Upon the exercise of an option in connection with which a
stock appreciation right has been granted, the number of shares subject to the
stock appreciation right shall be reduced by the number of shares with respect
to which the option is exercised.

 

(d)          Option Exercise Price. Each Grant Certificate with respect to an
option shall set forth the amount (the “option exercise price”) payable by the
grantee to the Company upon exercise of the applicable option. The option
exercise price shall be determined by the Committee in its sole discretion;
provided, however, that the option exercise price shall be at least 100% of the
Fair Market Value of a share of Common Stock on the date the option is granted,
and provided, further, that the option exercise price per share shall be not
less than the par value of a share of Common Stock.

 

- 4 - 

 

 

(e)          Exercise Period.

 

(i)          The Committee shall determine the periods during which an option or
stock appreciation right shall be exercisable, whether in whole or in part. Such
periods shall be determined by the Committee in its sole discretion; provided,
however, that no stock option (or a stock appreciation right granted in
connection with a stock option) shall be exercisable more than 10 years after
the date of grant. The Committee may provide that a stock option or stock
appreciation right will be automatically exercised on specific dates or upon the
occurrence of a specified event.

 

(ii)         Unless the applicable Grant Certificate provides otherwise, the
following terms shall apply:

 

(A)         An option or stock appreciation right shall become exercisable with
respect to a number of shares as close as possible to 25% of the shares subject
to such option or stock appreciation right on each of the first four
anniversaries of the date of grant.  A stock appreciation right granted in
connection with an option may be exercised at any time when, and to the same
extent that, the related option may be exercised.

 

(B)         The option or stock appreciation right may be exercised from time to
time as to all or part of the shares as to which such award is then exercisable.

 

(C)         The option or stock appreciation right shall remain exercisable
until the earlier of (i) the tenth anniversary of the date of grant or (ii) the
expiration, cancellation or termination of the award, as set forth in Section
2.4 or otherwise.

 

2.3          Exercise of Options and Stock Appreciation Rights

 

Subject to the other provisions of this Article II, each option or stock
appreciation right granted under the Plan shall be exercisable as follows:

 

(a)          Notice of Exercise. An option or stock appreciation right shall be
exercised by the filing of a written notice with the Company or the Company’s
designated exchange agent (the “exchange agent”), on such form and in such
manner as the Committee shall in its sole discretion prescribe.

 

(b)          Payment of Exercise Price. Any written notice of exercise of an
option shall be accompanied by payment for the shares being purchased. Such
payment shall be made by one or more of the following methods: (i) certified or
official bank check (or the equivalent thereof acceptable to the Company or its
exchange agent); (ii) with the consent of the Committee, delivery of shares of
Common Stock having a Fair Market Value (determined as of the exercise date)
equal to all or part of the option exercise price; or (iii) at the sole
discretion of the Committee and to the extent permitted by law and consistent
with the terms of the Plan, such other provision as the Committee may from time
to time prescribe.

 

(c)          Delivery of Shares Upon Exercise. Promptly after receiving payment
of the full option exercise price or after receiving notice of the exercise of a
stock appreciation right with respect to which payment will be made partly or
entirely in shares, the Company or its exchange agent shall, subject to the
provisions of Section 3.2, deliver to the grantee or to such other person as may
then have the right to exercise the award, a certificate or certificates for the
shares of Common Stock for which the award has been exercised or shall establish
an account evidencing ownership of such shares in uncertificated form. If the
method of payment employed upon option exercise so requires, and if applicable
law permits, a grantee may direct the Company or its exchange agent, as the case
may be, to deliver the stock certificate(s) to the grantee’s stockbroker.

 

(d)          No Shareholder Rights. No grantee of an option or stock
appreciation right (or other person having the right to exercise such award)
shall have any of the rights of a shareholder of the Company with respect to
shares subject to such award until the issuance of a stock certificate to such
person for such shares or the establishment of an account to record such stock
ownership in uncertificated form. Except as otherwise provided in Section 3.6,
no adjustment shall be made for dividends, distributions or other rights
(whether ordinary or extraordinary, and whether in cash, securities or other
property) for which the record date is prior to the date such stock certificate
is issued or such account is established.

 

- 5 - 

 

 

2.4          Termination of Employment; Death Subsequent to a Termination of
Employment

 

Except to the extent otherwise provided by the Committee in a Grant Certificate
or otherwise, the following rules shall apply to options and stock appreciation
rights in the event of the grantee’s termination of employment.

 

(a)          General Rule.  Except to the extent otherwise provided in this
Section 2.4, a grantee whose employment terminates may exercise any outstanding
option or stock appreciation right (i) only to the extent that the award was
exercisable on (or became exercisable in connection with) the effective date of
the termination of employment and (ii) only during the three-month period
following the termination of employment, but in no event after the original
expiration date of the award.  The option or stock appreciation right, to the
extent not exercisable on the effective date of the termination of employment or
not exercised during the three-month period following the termination of
employment, shall terminate.

 

(b)          Termination for Cause. If a grantee’s employment is terminated for
cause, all options and stock appreciation rights not theretofore exercised shall
terminate as of the commencement of business on the effective date of the
grantee’s termination of employment.

 

(c)          Disability.  A grantee whose employment terminates by reason of a
disability (as defined below), may exercise any outstanding option or stock
appreciation right (i) only to the extent that the award was exercisable on (or
became exercisable in connection with) the effective date of the termination of
employment; and (ii) only during the period ending on the earlier of (A) the
first anniversary of the grantee’s termination of employment and (B) the
original expiration date of the award.  The option or stock appreciation right,
to the extent not exercisable on the effective date of the termination of
employment or not exercised during the one-year period following the termination
of employment, shall terminate. For this purpose “disability” shall mean any
physical or mental condition that would qualify a grantee for a disability
benefit under the long-term disability plan maintained by the Company or, if
there is no such plan, a physical or mental condition that prevents the grantee
from performing the essential functions of the grantee’s position (with or
without reasonable accommodation) for a period of six consecutive months. The
existence of a disability shall be determined by the Committee in its sole
discretion.

 

(d)          Death.

 

(i)          Termination of Employment as a Result of Grantee’s Death. If a
grantee dies while employed, then any outstanding option or stock appreciation
right may be exercised (i) only to the extent that the award was exercisable on
(or became exercisable in connection with) the grantee’s death; and (ii) only
during the period ending on the earlier of (A) the first anniversary of the
grantee’s death and (B) the original expiration date of the award. The option or
stock appreciation right, to the extent not exercisable on the date of death or
not exercised during the one-year period following death, shall terminate.

 

(ii)         Death Subsequent to a Termination of Employment. If a grantee dies
subsequent to terminating employment but prior to the expiration of a stock
option or a stock appreciation right (as provided by paragraphs (a) or (c)
above), the award shall remain exercisable until the earlier to occur of (A) the
first anniversary of the grantee’s death or (B) the original expiration date of
the award. The option or stock appreciation right, to the extent not exercised
during the one-year period following death, shall terminate.

 

(iii)        Restrictions on Exercise Following Death. Any such exercise of an
award following a grantee’s death shall be made only by the grantee’s executor
or administrator or other duly appointed representative reasonably acceptable to
the Committee, unless the grantee’s will specifically disposes of such award, in
which case such exercise shall be made only by the recipient of such specific
disposition. If a grantee’s personal representative or the recipient of a
specific disposition under the grantee’s will shall be entitled to exercise any
award pursuant to the preceding sentence, such representative or recipient shall
be bound by all the terms and conditions of the Plan and the applicable Grant
Certificate which would have applied to the grantee including, without
limitation, the provisions of Sections 3.2 hereof.

 

- 6 - 

 

 

2.5          Transferability of Options and Stock Appreciation Rights

 

Except as otherwise provided in an applicable Grant Certificate evidencing an
option or stock appreciation right, during the lifetime of a grantee each option
or stock appreciation right granted to a grantee shall be exercisable only by
the grantee and no option or stock appreciation right shall be assignable or
transferable otherwise than by will or by the laws of descent and distribution.
The Committee, in any applicable Grant Certificate evidencing an option or a
stock appreciation right, may permit a grantee to transfer all or some of the
options or stock appreciation rights, as applicable, to (A) the grantee’s
spouse, children or grandchildren (“Immediate Family Members”), (B) a trust or
trusts for the exclusive benefit of such Immediate Family Members, or (C) other
parties approved by the Committee in its sole discretion. Following any such
transfer, any transferred options and stock appreciation rights shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to the transfer.

 

2.6          Grant of Restricted Stock

 

(a)          Restricted Stock Grants. The Committee may grant restricted shares
of Common Stock to such key persons, in such amounts, and subject to such
vesting and forfeiture provisions and other terms and conditions as the
Committee shall determine in its sole discretion, subject to the provisions of
the Plan. Restricted stock awards may be made independently of or in connection
with any other award under the Plan. A grantee of restricted stock shall have no
rights with respect to such award unless such grantee accepts the award within
such period as the Committee shall specify by accepting delivery of a Grant
Certificate in such form as the Committee shall determine and, in the event the
restricted shares are newly issued by the Company, makes payment to the Company
or its exchange agent as required by the Committee and in accordance with the
Delaware General Corporation Law.

 

(b)          Issuance of Shares. Promptly after a grantee accepts a restricted
stock award, the Company or its exchange agent shall issue to the grantee a
stock certificate or certificates for the shares of Common Stock covered by the
award or shall establish an account evidencing ownership of the stock in
uncertificated form. Upon the issuance of such stock certificate(s) or
establishment of such account, the grantee shall have the rights of a
shareholder with respect to the restricted stock, subject to: (i) the further
provisions of this Section 2.6 and (ii) any other restrictions and conditions
contained in the applicable Grant Certificate.

 

(c)          Custody of Stock Certificate(s). Unless the Committee shall
otherwise determine, any stock certificates issued evidencing shares of
restricted stock shall remain in the possession of the Company or another
custodian designated by the Company until such shares are free of any
restrictions specified in the applicable Grant Certificate. The Committee may
direct that such stock certificate(s) bear a legend setting forth the applicable
restrictions on transferability, and if such shares are in book entry form, that
they be subject to electronic coding or stop order reflecting the applicable
restrictions.

 

(d)          Nontransferability/Vesting. Shares of restricted stock may not be
sold, assigned, transferred, pledged or otherwise encumbered or disposed of
except as otherwise specifically provided in this Plan or the applicable
restricted stock agreement. The Committee at the time of grant shall specify the
date or dates (which may depend upon or be related to a period of continued
employment with the Company, the achievement of performance goals or other
conditions or a combination of such conditions) on which the shares of
restricted stock vest, at on which date or dates the nontransferability of the
restricted stock shall lapse.

 

(e)          Consequence of Termination of Employment.  Except as may be
otherwise provided by the Committee in a Grant Certificate or otherwise, a
grantee’s termination of employment for any reason shall cause the immediate
forfeiture of all shares of restricted stock that did not vest prior to, and do
not vest on account of, such termination of employment.  All dividends paid on
such shares also shall be forfeited, whether by termination of any arrangement
under which such dividends are held, by the grantee’s repayment of dividends he
received directly, or otherwise, unless the Board or the Committee determines
otherwise.

 

- 7 - 

 

 

2.7         Grant of Restricted Stock Units

 

(a)          Restricted Stock Unit Grants. The Committee may grant restricted
stock units to such key persons, in such amounts, and subject to such terms and
conditions as the Committee shall determine in its sole discretion, subject to
the provisions of the Plan. Restricted stock units may be awarded independently
of or in connection with any other award under the Plan. A grantee of a
restricted stock unit shall have no rights with respect to such award unless
such grantee accepts the award within such period as the Committee shall specify
by accepting delivery of a Grant Certificate in such form as the Committee shall
determine. A grant of a restricted stock unit entitles the grantee to receive a
share of Common Stock or, in the sole discretion of the Committee, the value of
a share, on a date specified in the Grant Certificate.  If no date is specified,
the grantee shall receive such share or value on the date that the restricted
stock unit vests.

 

(b)          Vesting/Nontransferability.  The Committee shall specify at the
time of grant the date or dates (which may depend upon or be related to a period
of continued employment with the Company, the achievement of performance goals
or other conditions or a combination of such conditions) on which the restricted
stock units shall vest.  Restricted stock units may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as otherwise
specifically provided in the applicable Grant Certificate.

 

(c)          Consequence of Termination of Employment. Except as may otherwise
be provided by the Committee in a Grant Certificate or otherwise, a grantee’s
termination of employment for any reason shall cause the immediate forfeiture of
all restricted stock units that did not vest prior to, and do not vest on
account of, such termination of employment.

 

(d)          Shareholder Rights.  The grantee of a restricted stock unit will
have the rights of a shareholder only as to shares for which, pursuant to the
award, a stock certificate has been issued or an account has been established
evidencing ownership of the stock in uncertificated form, and not with respect
to any other shares subject to the award.

 

2.8          Grant of Unrestricted Stock

 

The Committee may grant (or sell at a purchase price at least equal to par
value) shares of Common Stock free of restrictions under the Plan, to such key
persons and in such amounts and subject to such forfeiture provisions as the
Committee shall determine in its sole discretion. Shares may be thus granted or
sold in respect of past services or other valid consideration.

 

2.9          Right of Recapture

 

(a)          If a grantee has been granted or become vested in an award pursuant
to the achievement of performance goals under this Article II, and the Committee
subsequently determines that the earlier determination as to the achievement of
the performance goals was based on incorrect data and that in fact the
performance goals had not been achieved or had been achieved to a lesser extent
than originally determined, then (i) any award or portion of an award granted
based on such incorrect determination shall be forfeited or returned to the
Company, (ii) any option or stock appreciation right that was exercised shall be
deemed not exercised and any shares issued upon such exercise shall be returned
to the Company and, in the case of an option, the Company shall return the
exercise price paid, (iii) any award or portion of an award that became vested
based on such incorrect determination shall be deemed to be not vested, and (iv)
any amounts paid to the grantee based on such incorrect determination shall be
paid by the grantee to the Company upon notice from the Company.

 

(b)          All awards under the Plan shall be subject to any clawback policies
adopted by the Company.

 

- 8 - 

 

 

Article III

Miscellaneous

 

3.1          Amendment of the Plan; Modification of Awards

 

(a)          Amendment of the Plan.

 

(i)          General.  Subject to Section 3.1(a)(ii), the Board may from time to
time suspend, discontinue, revise or amend the Plan in any respect whatsoever,
except that no such amendment shall materially impair any rights or materially
increase any obligations under any award theretofore made under the Plan without
the consent of the grantee (or, upon the grantee’s death, the person having the
right to exercise the award). For purposes of this Section 3.1, any action of
the Board that in any way alters or affects the tax treatment of any award or
that in the sole discretion of the Board is necessary to prevent the grantee
from being subject to tax with respect to an award under section 409A of the
Code shall not be considered to materially impair any rights of any grantee.

 

(ii)         Shareholder Approval Requirement.  Shareholder approval shall be
required with respect to any amendment to the Plan to the extent (i) required by
applicable law or stock exchange rules or (ii) that the Board determines that
shareholder approval is desirable or necessary.

 

(b)          Modification of Awards.  The Committee may cancel any award under
the Plan.  Subject to the limitations in this Section 3.1(b), the Committee also
may amend any outstanding award and the applicable Grant Certificate, including,
without limitation, by amendment which would: (i) accelerate the time or times
at which the award becomes unrestricted or may be exercised; (ii) waive or amend
any goals, restrictions or conditions set forth in the Agreement; or (iii) waive
or amend the operation of Section 2.4. Any such cancellation or amendment (other
than an amendment pursuant to Section 3.6) that materially impairs the rights or
materially increases the obligations of a grantee under an outstanding award
shall be made only with the consent of the grantee (or, upon the grantee’s
death, the person having the right to exercise the award).

 

3.2          Consent Requirement

 

(a)          No Plan Action without Required Consent. If the Committee shall at
any time determine that any Consent (as hereinafter defined) is necessary or
desirable as a condition of, or in connection with, the granting of any award
under the Plan, the issuance or purchase of shares or other rights thereunder,
or the taking of any other action thereunder (each such action being hereinafter
referred to as a “Plan Action”), then such Plan Action shall not be taken, in
whole or in part, unless and until such Consent shall have been effected or
obtained to the full satisfaction of the Committee.

 

(b)          Consent Defined. The term “Consent” as used herein with respect to
any Plan Action means (i) any and all listings, registrations or qualifications
in respect thereof upon any securities exchange or under any federal, state or
local law, rule or regulation, (ii) any and all written agreements and
representations by the grantee with respect to the disposition of shares, or
with respect to any other matter, which the Committee shall deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made and (iii) any and all consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory bodies.

 

3.3          Nonassignability

 

Except as otherwise provided in the Plan, (a) no award or right granted to any
person under the Plan or under any Grant Certificate shall be assignable or
transferable other than by will or by the laws of descent and distribution, in
accordance with the terms of such awards and to the extent not forfeited upon
death; and (b) all rights granted under the Plan or any Grant Certificate shall
be exercisable during the life of the grantee only by the grantee or the
grantee’s legal representative.

 

- 9 - 

 

 

3.4          Requirement of Notification of Election Under Section 83(b) of the
Code

 

If any grantee shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under section 83(b) of the
Code (i.e., an election to include in gross income in the year of transfer the
amounts specified in section 83(b)), such grantee shall notify the Company of
such election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code section 83(b).

 

3.5          Withholding Taxes

 

(a)          Cash Payments. Whenever cash is to be paid pursuant to an award
under the Plan, the Company shall be entitled to deduct therefrom an amount
sufficient in its opinion to satisfy all federal, state and other governmental
tax withholding requirements related to such payment.

 

(b)          Delivery of Common Stock. Whenever shares of Common Stock are to be
delivered pursuant to an award under the Plan, the Company shall be entitled to
require as a condition of delivery that the grantee remit to the Company an
amount sufficient in the opinion of the Company to satisfy all federal, state
and other governmental tax withholding requirements related thereto. With the
approval of the Committee, which the Committee shall have sole discretion
whether or not to give, the grantee may satisfy the foregoing condition by
surrendering restricted shares or electing to have the Company withhold from
delivery shares, in each case having a value equal to the amount of tax to be
withheld. Such shares shall be valued at their Fair Market Value as of the date
on which the amount of tax to be withheld is determined. Fractional share
amounts shall be settled in cash. Such a withholding election may be made with
respect to all or any portion of the shares to be delivered pursuant to an
award.

 

3.6          Adjustment Upon Changes in Common Stock

 

(a)          Corporate Events.  In the event of any change in the number of
shares of Common Stock outstanding by reason of any stock dividend or split,
reverse stock split, recapitalization, consolidation, combination or exchange of
shares or similar corporate change (collectively referred to as “corporate
events”), the Committee shall make the following adjustments, subject to
Sections 3.6(b) and (c):

 

(i)          Shares Available for Grants.  The maximum number of shares of
Common Stock with respect to which the Committee may grant awards under Article
II hereof, as described in Section 1.5(a), shall be appropriately adjusted by
the Committee.  In the event of any change in the number of shares of Common
Stock outstanding by reason of any event or transaction other than a corporate
event, the Committee may, but need not, adjust the maximum number of shares of
Common Stock with respect to which the Committee may grant awards under Article
II hereof, as described in Section 1.5(a), with respect to the number and class
of shares of Common Stock, in each case as the Committee may deem appropriate.

 

(ii)         Restricted Stock.  Unless the Committee in its sole discretion
otherwise determines, any securities or other property (including dividends paid
in cash) received by a grantee with respect to a share of restricted stock as a
result of a corporate event will not vest until such share of restricted stock
vests, and shall be promptly deposited with the Company or another custodian
designated by the Company.

 

(iii)        Restricted Stock Units.  The Committee shall adjust outstanding
grants of restricted stock units to reflect any corporate event as the Committee
may deem appropriate to prevent the enlargement or dilution of rights of
grantees.

 

(iv)        Options and Stock Appreciation Rights.  Subject to any required
action by the shareholders of the Company, in the event of any increase or
decrease in the number of issued shares of Common Stock or a change in the class
of shares of Common Stock resulting from a corporate event or any other increase
or decrease in the number of such shares effected without receipt of
consideration by the Company, the Committee shall proportionally adjust the
number or class of shares of Common Stock subject to each outstanding option and
stock appreciation right and the exercise price-per-share of Common Stock of
each such option and stock appreciation right.

 

- 10 - 

 

 

(b)          Outstanding Options, Stock Appreciation Rights and Restricted Stock
Units – Certain Mergers.  Subject to any required action by the shareholders of
the Company, in the event that the Company shall be the surviving corporation in
any merger or consolidation (except a merger or consolidation as a result of
which the holders of shares of Common Stock receive securities of another
corporation), each option, stock appreciation right and restricted stock unit
outstanding on the date of such merger or consolidation shall pertain to and
apply to the securities which a holder of the number of shares of Common Stock
subject to such option, stock appreciation right or restricted stock unit would
have received in such merger or consolidation.

 

(c)          Outstanding Options, Stock Appreciation Rights and Restricted Stock
Units – Certain Other Transactions.  In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets, (iii) a merger or consolidation involving the Company in which
the Company is not the surviving corporation or (iv) a merger or consolidation
involving the Company in which the Company is the surviving corporation but the
holders of shares of Common Stock receive securities of another corporation
and/or other property, including cash, the Committee shall, in its sole
discretion, have the power to:

 

(i)          cancel, effective immediately prior to the occurrence of such
event, each option, stock appreciation right and restricted stock unit
outstanding immediately prior to such event (whether or not then vested or
exercisable), and, in full consideration of such cancellation, pay to the
grantee (A) to whom such option or stock appreciation right was granted an
amount (whether in cash or, to the extent holders of Common Stock receive
securities in the applicable transaction and the Committee so elects,
securities), for each share of Common Stock subject to such option or stock
appreciation right, respectively, equal to the excess of (x) the value, as
determined by the Committee in its sole discretion, of the property (including
cash) received by the holder of a share of Common Stock as a result of such
event over (y) the exercise price of such option or stock appreciation right and
(B) to whom such restricted stock unit was granted, for each share of Common
Stock subject to such award, the value, as determined by the Committee in its
sole discretion, of the property (including cash) received by the holder of a
share of Common Stock as a result of such event; or

 

(ii)         (1) provide that each option and stock appreciation right
outstanding immediately prior to such event (whether or not otherwise vested and
exercisable) (a) may be exercised during a period of not less than 30 days prior
to the occurrence of such event and (b) shall expire upon the occurrence of such
event, and (2) cancel, effective immediately prior to the occurrence of such
event, each restricted stock unit outstanding immediately prior to such event
(whether or not then vested), and, in full consideration of such cancellation,
pay to the grantee to whom such restricted stock unit was granted, for each
share of Common Stock subject to such award, the value, as determined by the
Administrator in its sole discretion, of the property (including cash) received
by the holder of a share of Common Stock as a result of such event; or

 

(iii)        provide, in a manner consistent with Section 409A of the Code, for
the exchange of each option, stock appreciation right and restricted stock unit
outstanding immediately prior to such event (whether or not then exercisable)
for an option on, stock appreciation right and restricted stock unit with
respect to, as appropriate, some or all of the property which a holder of the
number of shares of Common Stock subject to such option, stock appreciation
right or restricted stock unit would have received and, incident thereto, make
an equitable adjustment as determined by the Committee in its sole discretion in
the exercise price of the option or stock appreciation right, or the number of
shares or amount of property subject to the option, stock appreciation right or
restricted stock unit or, if the Committee so determines in its sole discretion,
provide for a cash payment to the grantee to whom such option, stock
appreciation right or restricted stock unit was granted in partial consideration
for the exchange of the option, stock appreciation right or restricted stock
unit.

 

- 11 - 

 

 

(d)          Outstanding Options, Stock Appreciation Rights and Restricted Stock
Units – Other Changes.  In the event of any change in the capitalization of the
Company or a corporate change other than those specifically referred to in
Sections 3.7(a), (b) or (c) hereof, the Committee may, in its sole discretion
and in a manner consistent with Section 409A of the Code, make such adjustments
in the number and class of shares or other property subject to options, stock
appreciation rights and restricted stock units outstanding on the date on which
such change occurs and in the per-share exercise price of each such option and
stock appreciation right as the Committee may consider appropriate to prevent
dilution or enlargement of rights.  In addition, if and to the extent the
Committee, in its sole discretion, determines it is appropriate, the Committee
may elect to cancel each or any option, stock appreciation right and restricted
stock unit outstanding immediately prior to such event (whether or not then
exercisable), and, in full consideration of such cancellation, pay to the
grantee to whom such award was granted an amount in cash, (A) for each share of
Common Stock subject to such option or stock appreciation right, respectively,
equal to the excess of (i) the Fair Market Value of Common Stock on the date of
such cancellation over (ii) the exercise price of such option or stock
appreciation right (B) for each share of Common Stock subject to such restricted
stock unit equal to the Fair Market Value of Common Stock on the date of such
cancellation.

 

(e)          No Other Rights. Except as expressly provided in the Plan, no
grantee shall have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Common Stock subject to an award or the
exercise price of any option or stock appreciation right.

 

3.7          Limitations Imposed with respect to Section 162(m)

 

Notwithstanding any other provision hereunder, if and to the extent that the
Committee determines the Company’s federal tax deduction in respect of an award
may be limited as a result of section 162(m) of the Code, the Committee may take
the following actions:

 

(i)          With respect to options or stock appreciation rights, the Committee
may delay the exercise or payment, as the case may be, in respect of such
options or stock appreciation rights until a date that is within 30 days after
the date that compensation paid to the grantee no longer is subject to the
deduction limitation under section 162(m) of the Code. In the event that a
grantee exercises an option or stock appreciation right at a time when the
grantee is a covered employee within the meaning of Section 162(m)(3), and the
Committee determines to delay the exercise or payment, as the case may be, in
respect of any such award, the Committee shall credit cash or, in the case of an
amount payable in Common Stock, the Fair Market Value of the Common Stock,
payable to the grantee to a book account. The grantee shall have no rights in
respect of such book account and the amount credited thereto shall not be
transferable by the grantee other than by will or laws of descent and
distribution. The Committee may credit additional amounts to such book account
as it may determine in its sole discretion. Any book account created hereunder
shall represent only an unfunded, unsecured promise by the Company to pay the
amount credited thereto to the grantee in the future.

 

(ii)         With respect to restricted stock, unrestricted stock or restricted
stock units, the Committee may require the grantee to surrender to the Committee
any shares of restricted stock and unrestricted stock (whether by surrender of
the applicable stock certificates or cancellation of any account evidencing such
stock ownership) and any restricted stock units, by surrendering the applicable
Grant Certificates, in order to cancel the awards of such restricted stock,
unrestricted stock and restricted stock units. In exchange for such
cancellation, the Committee shall credit to a book account a cash amount equal
to the Fair Market Value of the shares of Common Stock subject to such awards.
The amount credited to the book account shall be paid to the grantee within 30
days after the date that compensation paid to the grantee no longer is subject
to the deduction limitation under section 162(m) of the Code. The grantee shall
have no rights in respect of such book account and the amount credited thereto
shall not be transferable by the grantee other than by will or laws of descent
and distribution. The Committee may credit additional amounts to such book
account as it may determine in its sole discretion. Any book account created
hereunder shall represent only an unfunded, unsecured promise by the Company to
pay the amount credited thereto to the grantee in the future.

 

3.8          Right of Discharge Reserved

 

Nothing in the Plan or in any Grant Certificate shall confer upon any grantee
the right to continue his employment or affect any right which the Company may
have to terminate such employment or change the terms of such employment.

 

- 12 - 

 

 

3.9          Nature of Payments

 

(a)          Consideration for Services Performed. Any and all grants of awards
and issuances of shares of Common Stock under the Plan shall be in consideration
of services performed for the Company by the grantee.

 

(b)          Not Taken into Account for Benefits. All such grants and issuances
shall constitute a special incentive payment to the grantee and shall not be
taken into account in computing the amount of salary or compensation of the
grantee for the purpose of determining any benefits under any pension,
retirement, profit-sharing, bonus, life insurance or other benefit plan of the
Company or under any agreement between the Company and the grantee, unless such
plan or agreement specifically otherwise provides.

 

3.10        Deferred Compensation

 

The Plan is intended to be exempt form, and to the extent not exempt, to comply
with, the requirements of Section 409A of the Code so as not to be subject to
tax under Section 409A, and shall be interpreted accordingly.  Notwithstanding
anything else herein to the contrary, any payment scheduled to be made to a
grantee after the grantee’s termination of employment shall not be made until
the date six months after the date of the termination of employment, to the
extent necessary to comply with Code Section 409A(a)(B)(i) and applicable
Treasury Regulations.  Following any such six-month delay, all such delayed
payments will be paid in a single lump sum on the date six months after such
termination of employment.

 

3.11        Non-Uniform Determinations

 

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or who are eligible to
receive, awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Grant Certificates,
as to (a) the persons to receive awards under the Plan, (b) the terms and
provisions of awards under the Plan, and (c) the treatment of leaves of absence
pursuant to Section 1.6(f).

 

3.12        Other Payments or Awards

 

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Company from making any award or payment to any person under any other plan,
arrangement or understanding, whether now existing or hereafter in effect.

 

3.13        Headings

 

Any section, subsection, paragraph or other subdivision headings contained
herein are for the purpose of convenience only and are not intended to expand,
limit or otherwise define the contents of such subdivisions.

 

3.14        Effective Date and Term of Plan

 

(a)          Adoption. The Plan was adopted by the Board on September 9, 2015.

 

(b)          Termination of Plan. Unless sooner terminated by the Board, the
Plan shall terminate on September 9, 2025, the tenth anniversary of the adoption
of the Plan by the Board.  No awards shall be made under the Plan after such
date. All such awards made under the Plan prior to its termination shall remain
in effect until such awards have been satisfied or terminated in accordance with
the terms and provisions of the Plan and the applicable Grant Certificates.

 

3.15        Restriction on Issuance of Stock Pursuant to Awards

 

The Company shall not permit any shares of Common Stock to be issued pursuant to
awards granted under the Plan unless such shares of Common Stock are fully paid
and non-assessable under applicable law.

 

- 13 - 

 

 

3.16        Governing Law

 

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without giving effect to principles of conflict of laws.

 

- 14 - 

